FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May , 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY WITH AUTHORISED CAPITAL CNPJ/MF nº 47.508.411/0001-56 NIRE 35.300.089.901 EXTRACT FROM THE MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON THE 7 TH of May 2015 1. DATE, TIME AND PLACE: On the 7 th of Mayl 2015, at 9:30 a.m., at the registered offices of Companhia Brasileira de Distribuição (the “ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, city and state of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman: Arnaud Strasser; Secretary: Ana Paula Tarossi. 3. CALL TO ORDER AND ATTENDANCE: The meeting was duly called pursuant to paragraphs 1º and 2º of article 15 of the Company’s Charter and articles 8 and 9 of the Internal Regulation of the Company’s Board of Directors. Mr. Jean-Charles Naouri (p.p. Arnaud Strasser), Mr. Arnaud Strasser, Mr. Eleazar de Carvalho Filho, Mr. Luiz Augusto de Castro Neves, Mr. Roberto Oliveira de Lima, Mr. Antoine Marie Lazare Giscard d’Estaing, Mr. Yves Desjacques, Mr. Luiz Aranha Corrêa do Lago and Mrs. Maria Helena dos Santos Fernandes Santana were present. Present, as guests, Mr. Christophe Hidalgo, Mr. Ronaldo Jabrudi, Mr. Caio Machado Filho and simultaneous translators. Also, present during part of the meeting, Mr. Peter Esterman and the Coordinator of the Audit Committee, Mr. Nelson Carvalho. 4. AGENDA: ( i) Analysis and deliberation of the quarterly information related to the period ended at March 31st, 2015; (ii) Analysis and deliberation of the proposal of distribution of dividends related to the period of March 31st, 2015; and (iii) Analysis and deliberation of the proposal of issuance of shares related to the Company’ stock option plan and the respective share capital increase. 5. RESOLUTIONS: As the meeting was commenced, the Board members examined the item comprised in the agenda and approved the following resolution: 1 5.1. In accordance with the recommendation of the Audit Committee, the members of the Board of Directors decided to approve, unanimously and without reservations, the quarterly information regarding the period ended at March 31st, 2015. 5.2. In accordance with the recommendation of the Audit Committee, the members of the Board of Directors unanimously decided to approve the payment of interim dividends for the 1st Quarter of 2015, according to the Company's Dividend Policy, in the amount of R$38,455,302.08 (thirty-eight million, four hundred fifty-five thousand, three hundred and two Reais and eight cents), of which R$ 0.15 per preferred share and R$ 0.136365 per common share.
